Citation Nr: 1509454	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  09-12 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to February 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO), which continued a 50 percent rating for bilateral hearing loss; declined to reopen the claim for service connection for depression and paranoia; and denied a TDIU.  In July 2008, the Veteran filed a Notice of Disagreement (NOD) for the issue of TDIU only,  

In October 2010, the Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of that hearing is of record and associated with the claims folder.  

In November 2010, the Board remanded the instant claim for further development.  In September 2011, a TDIU was denied.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2012, the Court granted a Joint Motion for Remand filed by the parties, and remanded the case to the Board for further action, consistent with the Joint Motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Board denied the Veteran's claim for TDIU in September 2011.  That decision relied primarily on a December 2010 VA examination report, which indicated, in pertinent part, that the Veteran's hearing loss disability is not the sole reason that the Veteran does not secure or maintain gainful employment.  The biggest reason that he is not employed now, according to the examiner, is his age.  

However, age may not be considered as a factor in evaluating service-connected disability, or TDIU.  See 38 C.F.R. § 4.19 (2010).  

In Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992), the Court held that the Board found in that case that the appellant's unemployability was a result of his age and non-service connected disabilities.  It's task was not finished.  The Board was required to decide, without regard to the nonservice-connected disabilities or his age, whether appellant's service-connected disabilities are sufficiently incapacitating to render him employable.

In the instant claim, the Court found it unclear whether the Board considered, without taking into account the Veteran's age and nonservice-connected disabilities, whether the Veteran's service-connected disabilities are independently sufficient to render him unemployable.  Therefore, the Board needs to request that the VA examiner who rendered the December 2010 VA examination provide an addendum opinion regarding the functional effects of the Veteran's service-connected disabilities, without consideration of the Veteran's age or his nonservice-connected disabilities.   His opinion should consider the Veteran's service-connected disabilities alone.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ.  

2.  Following completion of the above, the VA examiner who conducted the Veteran's December 2010 VA examiner, if still available, should be asked to provide an addendum to the provided opinion.  The examiner should be requested to review all pertinent records associated with the claims file and to comment on the functional effects of the Veteran's service-connected disabilities (bilateral hearing loss and tinnitus) relative to his ability to secure or maintain substantially gainful employment.   

A clear rationale for all opinions is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, must be made available to the examiner for review.   

The examiner's discussion of the functional effects of the Veteran's service-connected disabilities may include obstacles and challenges the Veteran might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that the Veteran's age or impairment caused by nonservice-connected disabilities cannot be considered nor should they be mentioned.  If the examiner who performed the December 2010 VA examination is no longer available, the Veteran should be provided another VA examination and the aforementioned information provided.  

3. Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

